IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-20217
                           (Summary Calendar)



NORMAN GRENIER,

                            Plaintiff——Counter Defendant——Appellant,


                                  versus


NOBLE DRILLING CORPORATION,

                            Defendant——Counter Claimant——Appellee.



           Appeal from the United States District Court
                for the Southern District of Texas
                          (CA-H-94-3212)


                                      August 19, 1996


Before HIGGINBOTHAM, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM*:

     In   this   appeal   from   an   employment   discrimination   case,

Plaintiff - Counter Defendant - Appellant Norman Grenier challenges

the district court's grant of a summary judgment of dismissal in

favor of his former employer, Defendant - Counter Claimant -



    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
Appellee Noble Drilling Corporation.     We have carefully reviewed

the district court's opinion and the arguments set forth in the

appellate briefs of both parties; and we are convinced that the

district court correctly applied the law to the facts, which in all

material respects are undisputed, and reached the appropriate

conclusions, as reflected by its judgment.   We therefore adopt the

opinion of the district court, a copy of which we attach hereto,

and affirm the judgment of that court.

AFFIRMED.




                                2